J. J. F. McWilliams, real estate agent, brought this suit for commissions for furnishing purchaser for certain tracts of land belonging to the defendant, Ft. Stockton Irrigated Lands Company.
On February 5, 1913, the statement of facts filed was stricken from the files, because not in compliance with rules 72 to 78 prescribed by the Supreme Court, for the reasons given in Albers v. Roberts, 150 S.W. 596.
The errors assigned in the appellant's brief will not be considered, because they all relate to the charge of the court or to the admissibility of evidence, and they cannot be considered in the absence of statement of facts. Mayo v. Goldman, 44 Tex. Civ. App. 80, 97 S.W. 1061; Boyette v. Glass, 140 S.W. 819. *Page 557 
There being no fundamental error apparent upon the face of the record, the cause must be affirmed; and it is so ordered.
McKENZIE, J., not sitting.